
	

114 HR 4911 IH: Drone Operator Safety Act
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4911
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2016
			Mr. Langevin introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose criminal penalties for the unsafe operation of unmanned aircraft.
	
	
 1.Short titleThis Act may be cited as the Drone Operator Safety Act. 2.Finding; sense of Congress (a)FindingCongress finds that educating operators of unmanned aircraft about the laws and regulations that govern such aircraft helps to ensure their safe operation.
 (b)Sense of CongressIt is the sense of Congress that the Administrator of the Federal Aviation Administration should continue to prioritize the education of operators of unmanned aircraft through public outreach efforts like the Know Before You Fly campaign.
			3.Unsafe operation of unmanned aircraft
 (a)In generalChapter 2 of title 18, United States Code, is amended— (1)in section 31—
 (A)in subsection (a)— (i)by redesignating paragraph (10) as paragraph (11); and
 (ii)by inserting after paragraph (9) the following:  (10)Unmanned aircraftThe term unmanned aircraft has the meaning given such term in section 44801 of title 49.; and
 (B)in subsection (b), by inserting airport,  before appliance; and (2)by inserting after section 39A the following:
					
						39B.Unsafe operation of unmanned aircraft
 (a)OffenseAny person who operates an unmanned aircraft and, in so doing, knowingly or recklessly interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants, shall be punished as provided in subsection (b).
							(b)Penalty
 (1)In generalExcept as provided in paragraph (2), the punishment for an offense under subsection (a) shall be a fine under this title, imprisonment for not more than 1 year, or both.
 (2)Serious bodily injury or deathAny person who attempts to cause, or knowingly or recklessly causes, serious bodily injury or death during the commission of an offense under subsection (a) shall be fined under this title, imprisoned for any term of years or for life, or both.
								(c)Operation of unmanned aircraft in close proximity to airports
 (1)In generalThe operation of an unmanned aircraft within a runway exclusion zone shall be considered a violation of subsection (a) unless such operation is approved by the airport’s air traffic control facility or is the result of a circumstance, such as a malfunction, that could not have been reasonably foreseen or prevented by the operator.
 (2)Runway exclusion zone definedIn this subsection, the term runway exclusion zone means a rectangular area— (A)centered on the centerline of an active runway of an airport immediately around which the airspace is designated as class B, class C, or class D airspace at the surface under part 71 of title 14, Code of Federal Regulations; and
 (B)the length of which extends parallel to the runway’s centerline to points that are 1 statute mile from each end of the runway and the width of which is ½ statute mile..
 (b)Clerical amendmentThe table of sections for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
				
					
						39B. Unsafe operation of unmanned aircraft..
			
